IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON

                             JUNE 1999 SESSION



JERRELL LIVINGSTON,                *      C.C.A. NO. 02C01-9903-CC-00084

      APPELLANT,                   *      LAUDERDALE COUNTY

VS.                                *      Hon. Joseph H. W alker, Judge

STATE OF TENNESSEE,                *      (Habeas Corpus)

      APPELLEE.                    *                          FILED
                                                               October 19, 1999

                                                              Cecil Crowson, Jr.
                                                             Appellate Court Clerk
For Appellant:                            For Appellee:

Jerrell Livingston, Pro Se                Paul G. Summers
West Tennessee Security Facility          Attorney General and Reporter
Site #2, P.O. Box 1050                    425 Fifth Avenue North
Henning, TN 38041                         Nashville, TN 37243-0493

                                          Marvin E. Clements, Jr.
                                          Assistant Attorney General
                                          425 Fifth Avenue North
                                          Nashville, TN 37243-0493




OPINION FILED: ____________________



AFFIRMED RULE 20



NORMA MCGEE OGLE, JUDGE
                                         OPINION

               The petitioner, Jerrell Livingston, appeals as of right from the dismissal

of his petition for habeas corpus relief by the Lauderdale County Circuit Court on the

basis that habeas corpus is not the proper proceeding to address the petitioner’s

complaint. We affirm the judgment of the trial court pursuant to the Court of

Criminal Appeals Rule 20.



               In his pro se petition, the petitioner alleges that he is being illegally

restrained due to the failure of the Department of Corrections to properly calculate

the amount of time he has served and to properly calculate the good time credits

which he has earned. He asserts that as a result of good time credits and

“probation street time,” he was eligible for release more than one year prior to the

filing of the instant petition.



               It is a well established principle of law that the remedy of habeas

corpus is limited in its nature and scope. Archer v. State, 851 S.W.2d 157 (Tenn.

1993). In Tennessee, habeas corpus relief is available only if it appears on the face

of the judgment or the record of the proceedings upon which the judgment is

rendered that the convicting court was without jurisdiction or authority to sentence a

defendant, or that the defendant’s sentence of imprisonment or other restraint has

expired. Id. The petitioner has the burden of proving an illegal confinement.

Passarella v. State, 891 S.W.2d 619, 626 (Tenn. Crim. App. 1994).



               Initially, we note that the petitioner has failed to attach a copy of the

judgment of his conviction or any record of the proceedings on which the judgment

is based. A trial court may dismiss a petition for failure to comply with this

requirement. State ex rel. Wood v. Johnson, 393 S.W.2d 135, 136 (Tenn. 1965).


                                              2
              Furthermore, the petitioner’s complaints deal with inactions and

failures by the Department of Corrections relative to calculations of good time credits

and “probation street time.” As the trial court correctly determined, the petitioner’s

claims on these issues are not cognizable in a habeas corpus proceeding.

Calculations of time credits and matters relating to sentence reduction credits are

internal matters of the Department of Corrections which must be addressed through

the procedures set forth in the Uniform Administrative Procedures Act. Tenn Code

Ann. § 4-5-101 to 4-5-324; State v. Raney, 868 S.W.2d 721, 723 (Tenn. Crim. App.

1993); State v. Kuntz, No. 01C01-9109-CR-00019, 1991 WL 101857, at *3 (Tenn.

Crim. App. at Nashville, June 14, 1991).



              The judgment of the trial court is affirmed.




                                                 Norma McGee Ogle, Judge



CONCUR:



David H. Welles, Judge




Thomas T. W oodall, Judge




                                           3